 

 

U.S. OISTRICT COURT
EASTERN DISTRICT-
FILED M

UNITED STATES DISTRICT COURT 2

EASTERN DISTRICT OF WISCONSIN! SAN 12 P 2: 40.

CLERK NE rauotr
ee TV i

tte on

UNITED STATES OF AMERICA,

Plaintiff, 2 f -GR- 0 1 3

Vv. . Case No. 21-CR-

 

 

DESEAN L. MITCHELL, [18 U.S.C. §§ 2119(1), 924(c),
and 2(a)]
Defendant.
INDICTMENT
COUNT ONE

THE GRAND JURY CHARGES THAT:
On or about September 21, 2020, in the State and Eastern District of Wisconsin,
DESEAN L. MITCHELL,
with the intent to cause death and serious bodily harm, took a motor vehicle that had
been transported, shipped, and received in interstate and foreign commerce from the

person and presence of another by force and violence, and by intimidation.

In violation of Title 18, United States Code, Sections 2119(1) and 2(a).

Case 2:21-cr-00013-LA Filed 01/12/21 Page 1of4 Document 1

 
 

 

COUNT TWO

THE GRAND JURY FURTHER CHARGES THAT:
On or about September 21, 2020, in the State and Eastern District of Wisconsin,
DESEAN L. MITCHELL
knowingly used, carried, brandished, and discharged a firearm during and in relation to
a crime of violence, namely motor vehicle robbery as charged in Count One of this
Indictment.

In violation of Title 18, United States Code, Sections 924(c)(1)(A)(iii) and 2(a).

Case 2:21-cr-00013-LA Filed 01/12/21 Page 2of4 Document 1
 

COUNT THREE

THE GRAND JURY FURTHER CHARGES THAT:
On or about October 11, 2020, in the State and Eastern District of Wisconsin,
DESEAN L. MITCHELL,
with the intent to cause death and serious bodily harm, took a motor vehicle that had
been transported, shipped, and received in interstate and foreign commerce from the
person and presence of another by force and violence, and by intimidation.

In violation of Title 18, United States Code, Sections 2119(1) and 2(a).

Case 2:21-cr-00013-LA Filed 01/12/21 Page 3o0f4 Document 1

 
 

 

 

NTF
THE GRAND JURY FURTHER CHARGES THAT:
On or about October 11, 2020, in the State and Eastern District of Wisconsin,
DESEAN L. MITCHELL
knowingly used, carried, and brandished a firearm during and in relation to a crime of
violence, namely motor vehicle robbery as charged in Count Three of this Indictment.

In violation of Title 18, United States Code, Sections 924(c)(1)(A)(ii) and 2(a).

 

 

MATTHEW D. KRUEGER™
United States Attorney

Case 2:21-cr-00013-LA Filed 01/12/21 Page 4of4 Document 1
